United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF THE ARMY, ALABAMA
ARMY NATIONAL GUARD, Birmingham, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1636
Issued: December 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from the April 11, 2007 merit decision
of the Office of Workers’ Compensation Programs, finding that he did not sustain a ratable
binaural (both ears) hearing loss entitling him to a schedule award and denying authorization for
hearing aids. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a ratable binaural
(both ears) hearing loss entitling him to a schedule award; and (2) whether the Office properly
denied authorization for hearing aids.
FACTUAL HISTORY
On August 24, 2004 appellant, then a 54-year-old information technology specialist, filed
a claim for an occupational disease. On September 27, 1997 he first became aware of his

hearing loss and realized that this condition was caused by his federal employment. Appellant
was exposed to loud jet engine noise from commercial and military aircraft taking off and
landing. He was last exposed to the alleged employment factor on September 27, 1997.
By decision dated February 2, 2005, the Office denied appellant’s claim on the grounds
that it was not timely filed pursuant to 5 U.S.C. § 8122. By letter dated February 5, 2005, he
requested an oral hearing before an Office hearing representative.
In an October 5, 2005 decision, a hearing representative set aside the February 2, 2005
decision and remanded the case to the Office. He found that appellant’s occupational disease
claim was timely filed as appellant first realized that his hearing loss was caused by his federal
employment on April 23, 2004. At the hearing appellant testified that he mistakenly indicated on
his claim form that September 27, 1997 was the date that he realized his hearing loss was caused
by his employment.
On November 2, 2005 an Office medical adviser reviewed appellant’s case record. He
found that an April 10, 1989 audiogram was virtually normal while a September 17, 1991
audiogram revealed mild high frequency hearing loss. The Office medical adviser opined that
the change, though not striking, was probably significant.
By letter dated November 10, 2005, the Office referred appellant, together with the case
record, a statement of accepted facts and a list of questions to be addressed to, Dr. Robert J.
Sciacca, a Board-certified otolaryngologist, for a second opinion medical examination. At the
time of appellant’s scheduled examination, Dr. Sciacca was not available due to emergency
surgery. Instead, he was evaluated by Dr. John C. Davis, a Board-certified otolaryngologist.
In a November 23, 2005 medical report, Dr. Davis stated that the April 10, 1989
audiogram revealed that appellant already had mild hearing loss in the right ear and normal
hearing in the left ear. On examination, he reported a decrease in high frequency hearing in both
ears that was somewhat more excessive than the presbycusis noted above. Dr. Davis opined that
workplace exposure had some effect on appellant’s hearing but he could not comment as to the
extent of this effect. He diagnosed moderate high frequency sensorineural bilateral hearing loss
and found that appellant’s hearing loss was caused by his workplace noise exposure. Dr. Davis
indicated that appellant was exposed to noise 40 hours per week for over 8 years with no ear
protection. He recommended a hearing aid evaluation if appellant so desired. Dr. Davis also
recommended that appellant see a physician if he noticed any change in his hearing. A
November 23, 2005 audiogram performed by an audiologist whose signature is illegible,
accompanied Dr. Davis’s report. Testing of the right ear at frequency levels of 500, 1,000, 2,000
and 3,000 Hertz (Hz) revealed decibel losses of 10, 20, 15 and 50, respectively and in the left ear
decibel losses of 20, 15, 5 and 45, respectively.
On December 12, 2005 Dr. A.E. Anderson, Jr., an Office medical adviser, reviewed
Dr. Davis’s November 23, 2005 report and audiogram results to find that appellant reached
maximum medical improvement on November 23, 2005. He diagnosed binaural sensorineural
hearing loss. Dr. Anderson determined that appellant had a zero percent binaural hearing loss for
schedule award purposes. He checked the block marked no in response to the questions as to

2

whether a hearing aid was authorized and whether an examination by a specialist was
recommended.
By decision dated January 18, 2006, the Office accepted appellant’s claim for binaural
hearing loss due to his employment-related noise exposure. It, however, found that he was not
entitled to a schedule award as he did not sustain a ratable hearing loss based on the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001). The Office also found that the weight of the medical evidence established that
appellant would not benefit from hearing aids and, therefore, denied his claim for additional
medical benefits. In a letter dated January 25, 2006, appellant requested an oral hearing before a
hearing representative.
By decision dated March 26, 2007, a hearing representative affirmed in part the
January 18, 2006 decision. The evidence of record established that appellant did not have any
ratable hearing loss. The hearing representative, however, remanded the case to the Office
because the Office medical adviser failed to provide medical rationale explaining why appellant
did not require hearing aids despite Dr. Davis’s opinion that he could be evaluated for such
devices. The hearing representative also instructed the Office to ask the medical adviser to
comment on appellant’s hearing testimony that hearing aids could help his tinnitus-related
hearing problems.
On April 6, 2007 Dr. Anderson stated that appellant did not require hearing aids because
his nonratable bilateral hearing loss and normal speech reception threshold (SRT) of 20 decibels
bilaterally, implied a normal ability to recognize speech as a meaningful symbol. He stated that
the discrimination scores and his ability to discriminate various speech at 500 Hz, were excellent
on the left and good on the right. Regarding tinnitus, Dr. Anderson opined that there was no
indication in Dr. Davis’s November 23, 2005 examination that tinnitus impacted appellant’s
ability to perform activities of daily living. He noted that the term “tinnitus” did not appear
anywhere in the November 23, 2005 report.
By decision dated April 11, 2007, the Office denied authorization for hearing aids based
on Dr. Anderson’s April 6, 2007 opinion.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

5 U.S.C. § 8107(c)(19).

3

equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz the losses at each
frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
hear everyday speech under everyday conditions.7 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.9 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.10
The A.M.A., Guides provides that tinnitus in the presence of unilateral or bilateral
hearing impairment may impair speech discrimination: “Therefore, add up to five percent for
tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
activities of daily living.”11
ANALYSIS -- ISSUE 1
In response to the Office’s referral of appellant for a current evaluation as to the nature
and extent of any employment-related hearing loss, Dr. Davis, the second opinion specialist,
found that appellant sustained bilateral sensorineural hearing loss related to noise exposure in the
course of his federal employment. Dr. Anderson, the Office medical adviser, applied the
Office’s standardized procedures to the November 23, 2005 audiogram obtained by Dr. Davis.
Testing of the right ear at frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed decibel
losses of 10, 20, 15 and 50, respectively for a total of 95 decibels. When divided by 4, the result
is an average hearing loss of 23.75 decibels. The average loss of 23.75 decibels is reduced by 25
decibels to equal 0, which, when multiplied by the established factor of 1.5, results in a 0 percent
hearing loss for the right ear. Testing of the left ear at the same frequency levels revealed
decibel losses of 20, 15, 5 and 45, respectively for a total of 85 decibels. When divided by 4, the
result is an average hearing loss of 21.25 decibels. The average loss of 21.25 decibels is reduced
4

Supra note 2; Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision)
Docket 01-1570 (issued August 13, 2002).
5

A.M.A., Guides 250.

6

Id.

7

Id.

8

Id.

9

Id.

10

See Donald E. Stockstad, supra note 4.

11

A.M.A., Guides 246.

4

by 25 decibels to equal 0, which, when multiplied by the established factor of 1.5, results in a 0
percent hearing loss for the left ear.
The Board finds that Dr. Anderson properly applied the Office’s standards to the findings
stated in Dr. Davis’s November 23, 2005 report and accompanying audiogram. This resulted in
a nonratable hearing loss, which is not compensable for schedule award purposes. Further,
Dr. Anderson stated that Dr. Davis neither diagnosed appellant as having tinnitus nor indicated
that this condition impacted his ability to perform activities of daily living.12 Because an
additional amount for tinnitus is warranted only in the presence of unilateral or bilateral
impairment, i.e., a measurable hearing loss, the Board finds that appellant is not entitled to a
schedule award based solely on his tinnitus.13
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of the Act provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.14 The Office must therefore exercise discretion in determining whether
the particular service, appliance or supply is likely to affect the purposes specified in the Act.15
ANALYSIS -- ISSUE 2
Dr. Davis recommended a hearing aid evaluation if appellant so desired. The Board
finds, however, that the record does not support that hearing aids are necessary. After having
reviewed Dr. Davis’s findings and accompanying audiogram, Dr. Anderson checked the block
marked no in response to the question as to whether a hearing aid was authorized. He explained
that appellant did not require hearing aids because his nonratable bilateral hearing loss and
normal SRT of 20 decibels bilaterally, implied a normal ability to recognize speech as a
meaningful symbol. Dr. Anderson further explained that the discrimination scores and
appellant’s ability to discriminate various speech at 500 Hz were excellent on the left and good
on the right. Moreover, as stated, he indicated that appellant was not diagnosed as having
tinnitus and this condition was not found to have impacted his ability to perform activities of
daily living. The Board finds that Dr. Anderson provided a rationalized explanation for why

12

Id. at 250; see also S.G., 58 ECAB ___ (Docket No. 07-30, issued February 26, 2007).

13

Id.

14

5 U.S.C. § 8103(a).

15

Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).

5

hearing aids are not necessary.16 Therefore, the Board finds that, under these circumstances, the
Office acted within its discretion under section 8103(a) to deny authorization for hearing aids.17
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a ratable bilateral
hearing loss entitling him to a schedule award. The Board further finds that the Office properly
denied authorization for hearing aids.
ORDER
IT IS HEREBY ORDERED THAT the April 11, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Cathy B. Millin, 51 ECAB 331 (2000).

17

By letter dated August 4, 2006 and on appeal, appellant requested reimbursement of travel expenses related to
his attendance at Office hearings and second opinion medical examinations in light of the Office’s January 17, 2006
authorization for 148 units of ground mileage. The Board’s jurisdiction is limited to review of final decisions of the
Office on appeal. See 20 C.F.R. § 501.2(c). As the Office has not issued a decision on the payment of travel-related
expenses for appellant’s attendance at hearings and medical examinations, the Board has no jurisdiction to issue a
decision on this issue.

6

